Case: 20-50179     Document: 00515867156          Page: 1     Date Filed: 05/18/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                    May 18, 2021
                                   No. 20-50179                    Lyle W. Cayce
                                                                        Clerk

   Academy of Allergy & Asthma in Primary Care; United
   Biologics, L.L.C., doing business as United Allergy
   Services,

                                                            Plaintiffs—Appellants,

                                       versus

   Quest Diagnostics, Incorporated,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:17-CV-1295


   Before Stewart, Higginson, and Wilson, Circuit Judges.
   Carl E. Stewart, Circuit Judge:
          Plaintiffs-Appellants Academy of Allergy & Asthma in Primary Care
   (“AAAPC”) and United Allergy Services (“UAS”) sued Quest Diagnostics
   (“Quest”) for conspiring to force them out of the market of providing allergy
   and asthma testing. The district court dismissed Plaintiffs’ claims under Rule
   12(b)(6). We AFFIRM in part and REVERSE and REMAND in part.
Case: 20-50179           Document: 00515867156                Page: 2       Date Filed: 05/18/2021




                                             No. 20-50179


                          I. FACTUAL AND PROCEDURAL HISTORY
                                     A. Factual Background
           In 2009, UAS began providing allergy testing and treatment services
   in Texas. UAS’s services allowed primary care physicians to treat allergies,
   disrupting the standard practice that required doctors to refer patients to
   allergists for treatment. Quest is one of the leading laboratories that receive
   patient referrals. Phadia is an allergy test producer and a defendant in
   Plaintiffs’ 2014 suit.1
           According to Plaintiffs’ complaint, Quest and Phadia began discussing
   ways to curtail competition posed by UAS in 2011. The two businesses
   created a “talking points letter” to be distributed by their employees to
   discourage doctors from working with UAS. The letter fabricated warnings
   about patient safety, medical and legal liability, and the risks of fraudulent
   billing associated with UAS’s testing products.
           Unaware that Quest and Phadia were working to push UAS out of the
   market, UAS began negotiating with Quest to provide alternative methods of
   allergy testing. Phadia instructed Quest not to work with UAS, and Quest
   passed along confidential information about UAS to Phadia. Notably, Quest
   shared UAS’s customer list with Phadia in 2012. Phadia then targeted those
   customers and tried to convince them to cease their relationships with UAS.
   Quest and Phadia also used a misleading opinion from the Office of the
   Inspector General of Health and Human Services (“OIG”) that cautioned
   against businesses like UAS.2 Through 2014, Quest and Phadia trained their


           1
               Plaintiffs’ 2014 suit will be discussed infra Section B.1.
           2
             James Wallen, an associate and alleged co-conspirator of Phadia and Quest, put
   together a company called Universal Allergy Labs, LLC, not to be confused with Plaintiffs’
   United Allergy Labs (the predecessor to UAS). The Office of the Inspector General
   Opinion referred to UAL and expressed serious concerns about businesses providing




                                                    2
Case: 20-50179         Document: 00515867156               Page: 3       Date Filed: 05/18/2021




                                           No. 20-50179


   employees to tell physicians and providers about the opinion and to spread
   misinformation about UAS.
           From 2014 to 2016, Quest and Phadia continued to disparage UAS
   and to conspire to remove it from the market. In September 2014, Phadia and
   Quest used a Superior Health Plan policy change (that was announced in June
   2014 and enacted in August 2014) to convince primary care physicians to
   stop working with UAS.
           As a result of Quest and Phadia’s actions, competition declined and
   the two entities now account for more than 70% of the local market share in
   allergy testing and immunotherapy.
                                    B. Procedural History
   1. The 2014 Lawsuit
           In January 2014, UAS began tracking which customers were targeted
   with disinformation about its testing products. Unaware that Phadia or Quest
   were involved in spreading the disinformation, UAS filed both state and
   federal antitrust claims against several physicians. Acad. of Allergy & Asthma
   in Primary Care v. Am. Acad. of Allergy, No. SA−14−CV−35−OLG, 2014 WL
   12497080, at *2 (W.D. Tex. Sep. 8, 2014). As the lawsuit progressed through
   discovery, Plaintiffs learned of Phadia’s role and amended their complaint to
   add Phadia as a defendant in 2015.
           Plaintiffs soon sought discovery from Phadia, and they began to
   suspect that Quest might have knowledge of Phadia’s conduct. Plaintiffs
   subpoenaed Quest’s corporate representative and requested document



   allergy tests being run by a single person with no healthcare experience. Plaintiffs argue that
   Wallen intentionally “sandbagged” the review process to get an unfavorable decision so
   that it could be used to falsely equate Wallen’s company with Plaintiffs.




                                                 3
Case: 20-50179        Document: 00515867156           Page: 4   Date Filed: 05/18/2021




                                       No. 20-50179


   production in December 2015. Quest responded in January 2016 with several
   objections. Quest provided a representative in May 2016, and only then did
   Plaintiffs learn of Quest’s involvement.
             The physicians and Phadia settled Plaintiffs’ 2014 suit. The remaining
   defendants (Allergy Asthma Network/Mothers of Asthmatics, Inc.
   (“AANMA”) and Tonya Winders, Phadia’s former market development
   leader and new CEO of AANMA) went to trial, and a jury found them not
   liable.
   2. The Current Suit
             The deadline for Plaintiffs to add Quest to their 2014 suit occurred
   before Quest responded to Plaintiffs’ subpoenas. Once Plaintiffs learned of
   Quest’s involvement, they filed this suit against Quest on December 28,
   2017.
             Quest moved to dismiss on March 9, 2018. The district court granted
   Quest’s motion on February 22, 2019. The district court dismissed Plaintiffs’
   antitrust claims as time-barred, concluding that Plaintiffs had not alleged that
   Quest committed overt acts within the four-year statute of limitations. The
   court dismissed Plaintiffs’ state law tortious interference and civil conspiracy
   claims as time-barred by Texas’s two-year statute of limitations. The court
   also dismissed Plaintiffs’ misappropriation of trade secrets claim as time-
   barred because it was not filed within three years of when Plaintiffs
   discovered or could have discovered the misappropriation through ordinary
   diligence.
             Plaintiffs requested leave to amend, and the district court denied their
   request. Plaintiffs then submitted a Rule 59(e) motion, and the district court
   denied it because it failed to raise new arguments. This appeal followed.




                                            4
Case: 20-50179      Document: 00515867156           Page: 5    Date Filed: 05/18/2021




                                     No. 20-50179


                             II. STANDARD OF REVIEW
          This court reviews de novo a district court’s grant of a Rule 12(b)(6)
   motion to dismiss. Gregson v. Zurich Am. Ins. Co., 322 F.3d 883, 885 (5th Cir.
   2003). We construe all allegations in favor of the plaintiff. Id.
          “[D]ismissal for failure to state a claim based on the statute of
   limitations defense should be granted only when the plaintiff’s potential
   rejoinder to the affirmative defense was foreclosed by the allegations in the
   complaint.” Jaso v. The Coca Cola Co., 435 F. App’x 346, 352 (5th Cir. 2011)
   (internal quotation marks omitted).
                                  III. DISCUSSION
          Plaintiffs appeal the district court’s dismissal of the following seven
   claims against Quest: (1) Sherman Act § 1, (2) Sherman Act § 2, (3) Texas
   antitrust, (4) Texas misappropriation of trade secrets, (5) Texas tortious
   interference with contracts, (6) Texas tortious interference with existing and
   prospective business, and (7) Texas civil conspiracy.
          A. Dismissal of Plaintiffs’ Federal and State Antitrust Claims
          Plaintiffs alleged that Quest violated §§ 1 & 2 of the Sherman Act and
   Texas antitrust law. The district court dismissed these claims under Rule
   12(b)(6), concluding that they were time-barred. We disagree.
          Section 1 of the Sherman Act prohibits “[e]very contract,
   combination in the form of trust or otherwise, or conspiracy, in restraint of
   trade or commerce among the several States.” 15 U.S.C. § 1. Texas law also
   prohibits restraints on trade. See TEX. BUS. & COM. CODE § 15.05(a) (“Every
   contract, combination, or conspiracy in restraint of trade or commerce is
   unlawful.”). Section 2 of the Sherman Act prohibits persons from
   “monopoliz[ing], attempt[ing]        to monopolize, or combin[ing] or




                                           5
Case: 20-50179       Document: 00515867156            Page: 6   Date Filed: 05/18/2021




                                       No. 20-50179


   conspir[ing] . . . to monopolize any part of the trade or commerce among the
   several States . . . .” 15 U.S.C. § 2.
          Both federal and Texas law have four-year statutes of limitations for
   antitrust claims. See 15 U.S.C. § 15(b); TEX. BUS. & COM. CODE § 15.25.
   “Generally, a cause of action accrues and the statute begins to run when a
   defendant commits an act that injures a plaintiff’s business.” Zenith Radio
   Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 338 (1971).
          Under the general rule, Plaintiffs had four years to bring their claims
   against Quest from the date of Quest’s latest overt act. The district court
   determined that the last overt act was Quest’s August 2013 meeting with
   Phadia about UAS’s insurance reimbursement. Plaintiffs filed suit on
   December 28, 2017. Because Plaintiffs’ claims were not brought by August
   2017, the district court dismissed them as time barred.
          In concluding that Quest’s latest overt act occurred in August 2013,
   the district court disregarded several of Plaintiffs’ allegations that described
   later overt acts. The district court determined that these allegations were
   insufficient because they lacked specificity, described mere “aftershocks” of
   earlier overt acts, or only described Phadia’s actions as a potential co-
   conspirator (and not Quest’s actions). We agree that many of the allegations
   lacked specificity or described aftershocks of earlier acts, but we disagree as
   to the allegations of Phadia’s role as a potential co-conspirator.
   1. Lack of Specificity in Allegations of Later Acts
          Plaintiffs point to their allegations that Quest continued to injure their
   businesses in 2014 and 2015. They argue that those allegations sufficiently
   describe later overt acts and that the statute of limitations should reset based
   on those overt acts. We disagree.




                                             6
Case: 20-50179      Document: 00515867156           Page: 7   Date Filed: 05/18/2021




                                     No. 20-50179


          Plaintiffs alleged before the district court that “Phadia and Quest
   continued to approach individual providers and payors in 2014 and 2015
   regarding the negative impact UAS was having on their ImmunoCAP sales.
   Quest and Phadia continued to work with other co-conspirators to minimize
   the competitive threat.” The district court discounted this allegation from
   Plaintiffs as insufficiently specific to restart the statute of limitations. The
   district court cited Poster Exchange Incorporated v. National Screen Service
   Corporation, 517 F.2d 117 (5th Cir. 1975). In Poster Exchange Inc., we
   remanded an antitrust case to determine whether there was a specific act or
   word of refusal contributing to the antitrust conspiracy during the limitations
   period. Id. at 128−29.
          Later, we decided Rx.com v. Medco Health Solutions, Inc., 322 F. App’x
   394 (5th Cir. 2009). In Rx.com, we did not allow the plaintiffs to toll the
   statute of limitations by merely alleging that the defendants continued their
   earlier violations of antitrust law. Id. at 397. We reiterated the Supreme
   Court’s rule that “each time a plaintiff is injured by an act of the defendants
   a cause of action accrues to him to recover the damages caused by that act
   and . . . the statute of limitations runs from the commission of the act.” Id.
   (quoting Zenith Radio Corp., 401 U.S. at 338).
          Plaintiffs’ allegations about Phadia and Quest’s continued meetings
   with providers and payors mirror the allegations we rejected in Rx.com. These
   allegations do not restart the statute of limitations because they did not
   describe a specific act or word contributing to the conspiracy. See Poster Exch.
   Inc., 517 F.2d at 128−29.
   2. Allegations of “Aftershocks” of Earlier Events
          Plaintiffs next argue that the district court erred by concluding that a
   policy change that took effect in June 2014 was not an overt act that would
   reset the statute of limitations. Plaintiffs alleged that a June 2014 policy




                                           7
Case: 20-50179       Document: 00515867156           Page: 8    Date Filed: 05/18/2021




                                      No. 20-50179


   change that discouraged providers from working with UAS was a timely overt
   act. The district court disagreed, concluding that the overt act associated
   with the policy change occurred in August 2013. We agree with the district
   court.
            “Aftershocks” are lingering effects of earlier overt acts in an antitrust
   conspiracy. They are not events that restart the statute of limitations because
   “a newly accruing claim for damages must be based on some injurious act
   actually occurring during the limitations period, not merely the abatable but
   unabated inertial consequences of some pre-limitations action.” Poster Exch.
   Inc., 517 F.2d at 128.
            Here, the district court determined that the overt act occurred in
   August 2013 when Quest and Phadia lobbied for the policy change. It follows
   that the policy’s implementation was an aftershock of Quest and Phadia’s
   earlier lobbying rather than an independent action. Phadia and Quest did not
   continue to act after they lobbied for the new policy, so the policy’s
   implementation was merely a delayed result of their earlier actions. This
   allegation does not suffice to restart the clock for Plaintiffs’ claims.
            Accordingly, the district court properly concluded that Plaintiffs’
   allegation regarding the June 2014 policy change does not suffice to restart
   the statute of limitations.
   3. Allegations of Phadia’s Involvement
            Next, Plaintiffs argue that the district court erred by concluding that
   their allegations as to Phadia’s conduct could not restart the statute of
   limitations. We agree.
            The district court disregarded Plaintiffs’ allegations of Phadia’s post-
   2013 overt acts because they were “actions taken wholly by Phadia.”
   Plaintiffs alleged that in May 2014, Phadia’s Dallas district manager emailed




                                            8
Case: 20-50179      Document: 00515867156           Page: 9     Date Filed: 05/18/2021




                                     No. 20-50179


   Quest’s directors about their collaboration to discourage providers from
   working with UAS. The manager indicated that he had recently met with
   Timothy McDaniel (another Quest employee), and the manager sent out a
   list of several providers that they should further target.
          Plaintiffs argue that Phadia’s manager’s meeting with McDaniel was
   an overt act by a co-conspirator that occurred within four years of Plaintiffs’
   suit. They rely on United States v. Therm-All, Inc., 373 F.3d 625 (5th Cir.
   2004). In Therm-All, Inc., various corporations and their presidents were
   indicted for conspiring to fix prices. Id. at 628. Though five companies were
   involved in the price fixing, only two of them were parties to the underlying
   dispute in Therm-All, Inc. Id. at 629−32. The defendants argued that the
   government’s claims against them were barred because the government
   failed to introduce evidence that the illegal actions occurred within the
   statute of limitations. Id. at 631. However, testimony of non-party co-
   conspirators was introduced as evidence that the conspiracy continued into
   the limitations period. See id. at 636 (“Rhodes (of Mizell Co.) testified that
   the conspiracy continued through June 1995. The testimony is direct
   evidence that the participants were involved in conspiratorial acts . . . .”).
          Here, the district court ruled that Phadia’s actions were insufficient
   to restart the statute of limitations, even if its actions were in furtherance of
   the conspiracy. The district court’s view is inconsistent with our precedent
   in Therm-All, Inc.
          Moreover, Quest’s argument that Phadia cannot be a co-conspirator
   here because it was a defendant in the 2014 lawsuit is incorrect. Phadia settled
   in the 2014 suit, but no court ever determined its liability as a co-conspirator.
   Collateral estoppel would bar Plaintiffs from arguing that Phadia is a co-
   conspirator only if Phadia’s liability was “actually litigated in the prior
   action” and was determined as “a necessary part of the judgment in that




                                           9
Case: 20-50179       Document: 00515867156           Page: 10    Date Filed: 05/18/2021




                                      No. 20-50179


   action.” See Petro-Hunt, L.L.C. v. United States, 365 F.3d 385, 397 (5th Cir.
   2004).
            Phadia cites Discon Inc. v. Nynex Corp., where a district court held that
   a plaintiff was collaterally estopped from asserting a conspiracy claim against
   a second co-conspirator after a jury determined that the first co-conspirator
   was not liable. 86 F. Supp. 2d 154, 167 (W.D.N.Y. 2000). The alleged
   conspiracy involved only two co-conspirators. Id. An acquittal of one co-
   conspirator meant that there was no conspiracy as between the two of them,
   and the district court concluded that the second suit was barred. Id.
            Here, the conspiracy involved many actors, including allergists,
   Tonya Winders, AANMA, Phadia, and now Quest. The jury determined that
   Winders and AANMA were not liable, but it did not determine Phadia’s
   liability. Collateral estoppel does not bar Plaintiffs from asserting that Phadia
   is a co-conspirator. Plaintiffs may use the allegations of co-conspirators (and
   the timing of those actions) in future suits. See Therm-All, Inc., 373 F.3d at
   636.
            At this stage of litigation, Plaintiffs have sufficiently alleged that
   Phadia and Quest were involved in the alleged conspiracy and that the
   allegation regarding Phadia’s May 2014 email reset the statute of limitations.
   We therefore disagree with the district court and reverse its dismissal of
   Plaintiffs’ state and federal antitrust claims.
                        B. Dismissal of Plaintiffs’ Tort Claims
            The    district   court   also    dismissed   Plaintiffs’   claims   for
   misappropriation of trade secrets, civil conspiracy, and tortious interference.
   We reverse the dismissal of Plaintiffs’ misappropriation of trade secrets
   claim. We affirm the dismissal of the civil conspiracy and tortious
   interference claims.




                                             10
Case: 20-50179     Document: 00515867156            Page: 11   Date Filed: 05/18/2021




                                     No. 20-50179


   1. Misappropriation of Trade Secrets Claim
          Plaintiffs filed a misappropriation of trade secrets claim against Quest,
   arguing that Quest misappropriated UAS’s client list. UAS shared its client
   list with Quest when the two were discussing doing business together, and
   Quest sent the list to Phadia in February 2012 (more than five years before
   Plaintiffs filed suit against Quest). Under Texas law, “[a] person must bring
   suit for misappropriation of trade secrets not later than three years after the
   misappropriation is discovered or by the exercise of reasonable diligence
   should have been discovered.” TEX. CIV. PRAC. & REM. CODE ANN. §
   16.010(a).
          The district court dismissed Plaintiffs’ trade secrets claim because
   “UAS and AAAPC fail[ed] to explain why they could not have discovered
   the misappropriation through ordinary diligence in the months following
   February 2012.”
          Plaintiffs argue that they did not know that Quest shared their
   customer list with Phadia in 2012. They only knew that Quest declined to
   move forward with Plaintiffs’ deal to provide allergy testing. They learned of
   Quest’s involvement in May 2016 when Quest produced discovery during
   the 2014 lawsuit. Because they did not discover Quest’s involvement until
   May 2016, Plaintiffs argue that the statute of limitations should be tolled until
   that time.
          The discovery rule “defers accrual . . . until the plaintiff knew, or
   exercising reasonable diligence, should have known of the wrongful act
   causing injury.” N. Tex. Opportunity Fund v. Hammerman & Gainer Int’l.,
   Inc., 107 F. Supp. 3d 620, 635−36 (N.D. Tex. 2015) (quoting Jackson v. W.
   Telemarketing Corp. Outbound, 245 F.3d 518, 523–24 (5th Cir. 2001)). The
   fact that Plaintiffs did not actually know of Quest’s involvement until 2016
   will not preserve their claim unless they also could not have discovered their




                                          11
Case: 20-50179     Document: 00515867156             Page: 12   Date Filed: 05/18/2021




                                     No. 20-50179


   misappropriation injury using ordinary diligence. The discovery rule does not
   apply “simply because a claimant does not know ‘the specific cause of the
   injury,’ ‘the party responsible for it,’ ‘the full extent of it,’ or ‘the chances
   of avoiding it.’” USPPS, Ltd. v. Avery Dennison Corp., 326 F. App’x 842, 847
   (5th Cir. 2009) (quoting PPG Indus. Inc. v. JMB/Hous. Ctrs. Partners Ltd.,
   146 S.W.3d 79, 93−94 (Tex. 2004)).
          The discovery rule is a limited exception to statutes of limitation and
   will only be applied “when the nature of the plaintiff’s injury is both
   inherently undiscoverable and objectively verifiable.” Wagner & Brown, Ltd.
   v. Horwood, 58 S.W.3d 732, 734 (Tex. 2001). “Texas courts have set the
   inherently undiscoverable bar high, to the extent that the discovery rule will
   apply only where it is nearly impossible for the plaintiff to be aware of his
   injury at the time he is injured.” Sisoian v. Int’l Bus. Machs. Corp., No. A-14-
   CA-565-SS, 2014 WL 4161577, at *4 (W.D. Tex. Aug. 18, 2014) (quoting
   Priester v. JP Morgan Chase Bank, N.A., 708 F.3d 667, 675 (5th Cir. 2013)).
          In considering the applicability of the discovery rule at the motion to
   dismiss stage, our inquiry is whether, accepting all well-pleaded facts as true,
   Plaintiffs’ alleged injury, “by its nature, is unlikely to be discovered within
   the prescribed limitations period despite due diligence.” Beavers v. Metro.
   Life Ins. Co., 566 F.3d 436, 440 (5th Cir. 2009) (quoting Wagner, 58 S.W.3d
   at 734–35). Defendants bear the burden of proof on the statute of limitations
   defense. Jaso, 435 F.App’x at 351. “With respect to the statute of limitations
   defense, dismissal at the 12(b)(6) stage is proper only ‘where it is evident
   from the [complaint] that the action is barred and the [complaint] fail[s] to
   raise some basis for tolling.’” Id. (quoting Jones v. Alcoa Inc., 339 F.3d 359,
   366 (5th Cir. 2003) (alterations in original)).
          The district court rejected Plaintiffs’ allegations and suggested that
   Plaintiffs could have learned that Quest misappropriated their client list.




                                          12
Case: 20-50179          Document: 00515867156               Page: 13        Date Filed: 05/18/2021




                                             No. 20-50179


   Reasonable diligence requires parties to make general inquiries to
   knowledgeable parties. See Target Strike, Inc. v. Marston & Marston Inc., 524
   F. App’x 939, 945 (5th Cir. 2013). On appeal, Plaintiffs assert that even if
   they learned which customers stopped working with UAS, they would not
   have learned that Quest shared their customer list with Phadia.
           We agree that even if Plaintiffs had exercised due diligence by
   inquiring with their customers, it is unlikely that they would have learned that
   Quest shared UAS’s proprietary billing information and business records.
   Plaintiffs’ trade secret injury was unlikely to be discovered given the nature
   of Plaintiffs’ trade secret3—a client list. While the misappropriation of other
   proprietary information like computer codes 4 or product designs5 may be
   readily discoverable once the information appears in the marketplace,
   Plaintiffs could not have discovered their misappropriation injury as easily.
           We therefore find it unlikely that they could have discovered the
   distinct injury to their trade secret caused by Quest. We conclude that
   Plaintiffs’ trade secret injury, by its nature, was unlikely to have been
   discovered within the limitations period even if Plaintiffs had exercised due
   diligence. See Beavers, 566 F.3d at 440.
           Plaintiffs have sufficiently pled they could not have discovered their
   misappropriation injury using reasonable diligence. Moreover, nothing in the
   complaint forecloses Plaintiffs’ potential rejoinder to the statute of
   limitations defense. See Jaso, 435 F. App’x at 351. We thus disagree with the


           3
             “A trade secret is any formula, pattern, device or compilation of information
   which is used in one’s business and presents an opportunity to obtain an advantage over
   competitors who do not know or use it.” Computer Assoc. Int’l, Inc. v. Altai, Inc., 918 S.W.2d
   453, 455 (Tex. 1996).
           4
               See Altai, Inc., 918 S.W.2d at 457.
           5
               See Seatrax, Inc. v. Sonbeck Int’l, Inc., 200 F.3d 358, 365–66 (5th Cir. 2000).




                                                     13
Case: 20-50179       Document: 00515867156              Page: 14       Date Filed: 05/18/2021




                                         No. 20-50179


   district court’s dismissal of Plaintiffs’ misappropriation of trade secrets claim
   and reverse.
   2. Civil Conspiracy Claim
           The district court dismissed Plaintiffs’ civil conspiracy claim as time-
   barred. Plaintiffs argue that their civil conspiracy claim is also subject to the
   discovery rule and therefore timely. Here, we disagree.
           Plaintiffs’ conspiracy claim is based on Quest and Phadia’s actions
   dissuading providers from using UAS’s services. Civil conspiracy claims are
   generally subject to a two-year statute of limitations. Navarro v. Grant
   Thornton, LLP, 316 S.W. 3d 715, 719 (Tex. App.—Houston [14th Dist.] 2010,
   no pet.). Like their misappropriation of trade secrets argument, Plaintiffs
   argue that this information could not have been discovered within the initial
   statute of limitations. See Sisoian, 2014 WL 416157, at *4.
           We are unpersuaded by Plaintiffs’ argument that they could not
   discover the injuries caused by Quest and Phadia’s alleged civil conspiracy.
   Unlike their trade secrets injury, the only injuries Plaintiffs alleged here relate
   to their businesses and ability to compete in the marketplace. We fail to see
   how those injuries are inherently undiscoverable, particularly since these
   injuries were litigated in Plaintiffs’ 2014 suit against Phadia.6
           Our analysis is unaltered by the argument that Quest’s role in the
   conspiracy might have been inherently undiscoverable during the limitations
   period. The discovery rule analysis turns on whether an injury is inherently
   undiscoverable, not on whether particular actions or causes are
   undiscoverable. See Beavers, 566 F.3d at 440. Unlike Plaintiffs’


           6
             Plaintiffs’ misappropriation of trade secrets claim was not litigated in the 2014
   suit, probably because Plaintiffs did not yet know of Quest’s involvement or that Quest
   shared the customer list with Phadia.




                                               14
Case: 20-50179     Document: 00515867156             Page: 15   Date Filed: 05/18/2021




                                      No. 20-50179


   misappropriation claim, there is no inherently undiscoverable injury that
   stems from the civil conspiracy.
          Plaintiffs also argue that Quest’s fraudulent concealment of its alleged
   wrongdoing may toll the statute of limitations. We disagree.
          Fraudulent concealment tolls the statute of limitations only until “the
   fraud is discovered or could have been discovered with reasonable
   diligence.” Shell Oil Co. v. Ross, 356 S.W.3d 924, 927 (Tex. 2011) (quoting
   BP Am. Prod. Co. v. Marshall, 342 S.W.3d 59, 67 (Tex. 2011)). As we
   previously discussed, Plaintiffs failed to plead that they used diligence in
   trying to discover Quest and Phadia’s civil conspiracy. We thus affirm the
   district court’s dismissal of Plaintiffs’ civil conspiracy claim.
   3. Tortious Interference Claims
          The district court also dismissed Plaintiffs’ tortious interference claim
   as time barred. Plaintiffs argue that this claim is subject to the discovery rule.
   We disagree.
          Tortious interference claims are subject to a two-year statute of
   limitations under Texas law. See First Nat’l Bank of Eagle Pass v. Levine, 721
   S.W.2d 287, 289 (Tex. 1986). Plaintiffs allege that Quest and Phadia’s work
   convincing UAS’s customers to stop using UAS interfered with its existing
   and future business.
          Plaintiffs alleged injuries of lost revenue and lost business
   relationships. The lost revenue injury is not inherently undiscoverable as
   discussed above. While the loss of prospective business relationships might
   be the kind of injury that is inherently undiscoverable, Plaintiffs fail to
   adequately plead tortious interference with a prospective business
   relationship. Their complaint does not adequately allege that there was a
   reasonable probability that UAS and third parties would enter into future




                                           15
Case: 20-50179     Document: 00515867156            Page: 16   Date Filed: 05/18/2021




                                     No. 20-50179


   relationships. See Apani Sw., Inc. v. Coca-Cola Enters., Inc., 300 F.3d 620, 634
   (5th Cir. 2002). Though the complaint says that there was a reasonable
   probability that AAPC would have entered into additional relationships with
   third parties, the statement is conclusory. Plaintiffs did not plead adequate
   factual support for their claim, so we dismiss the claim under Rule 12(b)(6).
          Accordingly, we affirm the district court’s dismissal of Plaintiffs’
   tortious interference claim.
                          C. Leave to Amend Complaint
          After the district court dismissed their first complaint, Plaintiffs filed
   a motion for leave to amend their complaint. The district court denied
   Plaintiffs’ request, and they now argue that the district court erred. We
   disagree.
          Rule 15(a)(2) constrains the district court’s discretion in deciding
   whether to allow parties leave to amend. See Dussouy v. Gulf Coast Inv. Corp.,
   660 F.2d 594, 597–98 (5th Cir. 1981). Rule 15 favors granting leave to amend,
   but denying leave is justified when the movant unduly delays or acts with bad
   faith or dilatory motive. Rosenzweig v. Azurix Corp., 332 F.3d 854, 864 (5th
   Cir. 2003).
          Here, Quest filed its Rule 12(b)(6) motion to dismiss on March 9,
   2018. The district court granted Quest’s motion on February 22, 2019. In the
   eleven months that Quest’s motion was pending, Plaintiffs did not seek leave
   to amend their complaint. However, Plaintiffs did timely move for leave to
   file an amended complaint after the district court issued its order granting
   dismissal. Their motion did not attach an amended complaint but attached
   additional evidence instead.
          The facts of this case resemble Whitaker v. City of Houston, 963 F.2d
   831 (5th Cir. 1992). When parties delay seeking leave to amend for several




                                          16
Case: 20-50179     Document: 00515867156            Page: 17   Date Filed: 05/18/2021




                                     No. 20-50179


   months after a motion to dismiss is filed, we have held that district courts do
   not abuse their discretion in denying the request for leave. See id. at 837
   (affirming district court’s denial of Rule 15(a) request to amend for undue
   delay when the plaintiff did not seek leave to amend for eleven months while
   motion to dismiss was pending).
          Plaintiffs rely on Dussouy, where we held that a court can abuse its
   discretion by denying a request for leave that occurs within a reasonable time
   after the entry of dismissal. Dussouy, 660 F.2d at 599. Though Plaintiffs’
   request was within thirty days of the district court’s entry of dismissal, we
   cannot conclude that the court abused its discretion because Plaintiffs did not
   seek to amend during the eleven months that Quest’s motion was pending or
   provide an amended complaint once they did move for leave to amend.
          We thus affirm the district court’s denial of Plaintiffs’ request for
   leave to amend their complaint.
                                IV. CONCLUSION
          For the aforementioned reasons, we AFFIRM in part and
   REVERSE and REMAND in part.




                                          17